Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 1 of 14 PageID #: 4
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 2 of 14 PageID #: 5
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 3 of 14 PageID #: 6
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 4 of 14 PageID #: 7
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 5 of 14 PageID #: 8
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 6 of 14 PageID #: 9
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 7 of 14 PageID #: 10
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 8 of 14 PageID #: 11
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 9 of 14 PageID #: 12
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 10 of 14 PageID #: 13
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 11 of 14 PageID #: 14
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 12 of 14 PageID #: 15
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 13 of 14 PageID #: 16




                           ATTACHMENT B

1.   All records on the Premises described in Attachment A
     that relate to violations of Title 18, United States
     Code, Section 922(g)(2), and involve MARK BOLING and/or
     any of his known aliases: MARK BOLLING, including:
     Indicia of occupancy, residency, and/or ownership of the
     items noted below and of the Premises, including but not
     limited to papers, correspondence, bills, photographs,
     images, videos, and registration documents.

2.   All Illegal controlled substances, including, but                not
     necessarily limited to methamphetamine, heroin,                  and
     fentanyl.

3.   Equipment, including, but not limited to, glassware and
     tubing,   chemicals,  including   but  not   limited to,
     precursors, packaging of precursor ingredients, products
     and materials commonly used to process, mix/cut and
     distribute methamphetamine, heroin, and fentanyl.

4.   Scales, packaging materials, and materials used to sell or
     distribute controlled substances.

5.   Books, records, receipts, notes, ledgers, and other papers
     relating to the transportation, ordering, purchasing and
     distribution of methamphetamine, heroin, and fentanyl.

6.   Any and all United States currency, bank statements and
     related records, passbooks, money drafts, checks, money
     orders, safe deposit box keys, and any other items
     evidencing the obtaining, secreting, transfer, and/or
     concealment of assets and the obtaining, secreting,
     transfer, concealment, and/or expenditure of money.

7.   Photographs, including still photos, negatives, video
     tapes, films, undeveloped film and the contents therein,
     slides, in particular photographs of co-conspirators,
     assets,    and/or   controlled   substances,   to   wit:
     methamphetamine.

8.   Address   and/or  telephone   books,   rolodex  indices,
     electronic storage devices, cellular telephones, and any
     papers reflecting names, addresses, telephone numbers,
     pager numbers, fax numbers, and/or telex numbers of co-
     conspirators, sources of supply, customers, financial
Case 2:20-mj-00138 Document 3 Filed 09/21/20 Page 14 of 14 PageID #: 17



      institutions, and other individuals or businesses with whom
      a financial relation exists.

9.    Indicia of occupancy, residency, rental, and/or ownership
      of the premises described herein, including, but not
      limited to, utility and telephone bills, cancelled
      envelopes, rental, purchase, or lease agreements and keys.

10.   Firearms and associated materials including, but not
      necessarily limited to, rifles, shotguns, semi-automatic
      rifles, pistols, revolvers, the frame or receiver of any
      such weapon, ammunition, clips/magazines, silencers, flash
      suppressors, tools, manuals, storage cases, receipts and
      other proofs of ownership, tripods, scopes, sights, and
      all other like property.

11.   Records and/or documents related to the rental of the
      Nissan sedan driven by BOLING from September 2020 to
      present.
